UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, For Use of the Commission Only (as Permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to § 240.14a-12 TOWERSTREAM CORPORATION (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required ☐ Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials: ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: TOWERSTREAM CORPORATION 88 SILVA LANE MIDDLETOWN, RHODE ISLAND 02842 Telephone: (401) 848-5848 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS The annual meeting of the stockholders of Towerstream Corporation (the “Company”) will be held on Tuesday, December 13, 2016, at 9:00 a.m. Eastern Standard Time at 88 Silva Lane, Tech IV, Middletown, Rhode Island 02842 for the purposes of: 1. Electing the four (4) directors nominated by the Company to hold office until the next annual meeting of stockholders; 2. Ratifying Marcum LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2016; 3. Approving the Company’s 2016 Non-Executive Equity Incentive Plan (the “2016 Plan”), including the reservation of 250,000 shares of common stock thereunder; 4. Authorizing an amendment to the Company’s2016 Equity Incentive Plan (the “EIP”) to increase the number of shares available for issuance thereunder to 1,435,000 from 682,000; and 5. Transacting such other business as may properly come before the meeting or any adjournments thereof. Only stockholders of record of our common stock at the close of business on November 3, 2016 will be entitled to attend and vote at the meeting. A list of all stockholders entitled to vote at the annual meeting will be available at the principal office of the Company for the ten days prior to December 13, 2016. The list will be arranged in alphabetical order and show the address and number of shares held by each stockholder. It will be available for examination by any stockholder for any purpose germane to the annual meeting. The proxy materials will be furnished to stockholders on or about November 9, 2016. By Order of the Board of Directors /s/ Philip Urso Chairman WHETHER OR NOT YOU PLAN ON ATTENDING THE MEETING IN PERSON, PLEASE VOTE AS PROMPTLY AS POSSIBLE TO ENSURE THAT YOUR VOTE IS COUNTED. TOWERSTREAM CORPORATION 88 SILVA LANE MIDDLETOWN, RHODE ISLAND 02842 Telephone: (401) 848-5848 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON TUESDAY, DECEMBER 13, 2016 SOLICITATION OF PROXIES The enclosed proxy is solicited by the Board of Directors of Towerstream Corporation (referred to as the “Company”, “we,” “us,” or “our”) for use at the annual meeting of the Company’s stockholders to be held at 88 Silva Lane, Tech IV, Middletown, Rhode Island 02842 on Tuesday, December 13, 2016, at 9:00 a.m. Eastern Standard Time and at any adjournments thereof. Whether or not you expect to attend the meeting in person, please vote your shares as promptly as possible to ensure that your vote is counted. The proxy materials will be furnished to stockholders on or about November 9, 2016. REVOCABILITY OF PROXY AND SOLICITATION Any stockholder executing a proxy that is solicited hereby has the power to revoke it prior to the voting of the proxy. Revocation may be made by attending the annual meeting and voting the shares of stock in person, or by delivering to the Secretary of the Company at the principal office of the Company prior to the annual meeting a written notice of revocation or a later-dated, properly executed proxy. Solicitation of proxies may be made by directors, officers and other employees of the Company by personal interview, telephone, facsimile transmittal or electronic communications. No additional compensation will be paid for any such services. This solicitation of proxies is being made by the Company which will bear all costs associated with the mailing of this proxy statement and the solicitation of proxies. RECORD DATE Holders of record of our common stock at the close of business on November 3, 2016, will be entitled to receive notice of, to attend and to vote at the meeting. ACTION TO BE TAKEN UNDER PROXY Unless otherwise directed by the giver of the proxy, the persons named in the form of proxy, namely, Philip Urso, our Interim Chief Executive Officer, Arthur Giftakis, our Chief Operating Officer, and Frederick Larcombe, our Chief Financial Officer, or either one of them who acts, will vote: ● FOR the election of the four (4) persons named herein as nominees for directors of the Company, for a term expiring at the 2017 annual meeting of stockholders (or until successors are duly elected and qualified); ● FOR the ratification of Marcum LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2016; ● FOR the approval of the Company’s 2016 Non-Executive Equity Incentive Plan (the “2016 Plan”), including the reservation of 250,000 shares of common stock thereunder; ● FOR the authorization of an amendment to the Company’s2016 Equity Incentive Plan (the “EIP”) to increase the number of shares available for issuance thereunder to 1,435,000 from 682,000; and ● According to their judgment, on the transaction of such matters or other business as may properly come before the meeting or any adjournments thereof. Should any nominee named herein for election as a director become unavailable for any reason, it is intended that the persons named in the proxy will vote for the election of such other person in his stead as may be designated by the Board of Directors. The Board of Directors is not aware of any reason that might cause any nominee to be unavailable. WHO IS ENTITLED TO VOTE; VOTE REQUIRED; QUORUM As of November 3, 2016, there were 8,830,715 shares of common stock issued and outstanding, which constitute all of the outstanding capital stock of the Company. Holders of common stock are entitled to one vote for each share of common stock held by them. A majority of the outstanding shares (4,415,358 shares), present in person or represented by proxy, will constitute a quorum at the meeting. For purposes of the quorum and the discussion below regarding the vote necessary to take stockholder action, stockholders of record who are present at the annual meeting in person or by proxy and who abstain, including brokers holding customers’ shares of record who cause abstentions to be recorded at the meeting, are considered stockholders who are present and entitled to vote and are counted towards the quorum. Brokers holding shares of record for customers generally are not entitled to vote on “non-routine” matters, unless they receive voting instructions from their customers. As used herein, “uninstructed shares” means shares held by a broker who has not received voting instructions from its customers on a proposal. A “broker non-vote” occurs when a nominee holding uninstructed shares for a beneficial owner does not vote on a particular proposal because the nominee does not have discretionary voting power with respect to that non-routine matter. In connection with the treatment of abstentions and broker non-votes, (i) the election of directors (Proposal No. 1), (ii) the approval of the 2016 Plan (Proposal No. 3) and (iii) the approval of an amendment to the EIP (Proposal No. 4) are considered “non-routine” matters.Accordingly, brokers are not entitled to vote uninstructed shares with respect to Proposals No. 1, No. 3, and No. 4. The proposed ratification of Marcum LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2016 (Proposal No. 2) is considered a “routine” matter. Accordingly, brokers are entitled to vote uninstructed shares only with respect to Proposal No. 2. Under Delaware state law and provisions of the Company’s Certificate of Incorporation and By-Laws, as amended, the vote required for the election of directors is a plurality of the votes of the issued and outstanding shares of common stock present in person or represented by proxy at the annual meeting of stockholders and entitled to vote on the election of directors. This means that the nominees who receive the most votes will be elected to the open director positions. Abstentions, broker non-votes and other shares that are not voted in person or by proxy will not be included in the vote count to determine if a plurality of shares voted are in favor of each nominee. QUESTIONS AND ANSWERS ABOUT THESE PROXY MATERIALS Why am I receiving these materials? Towerstream Corporation has made these materials available to you through delivery by mail of printed versions of these materials, in connection with the Company’s solicitation of proxies for use at the annual meeting of stockholders to be held on December 13, 2016 at 9:00 a.m. Eastern Standard Time at 88 Silva Lane, Tech IV, Middletown, Rhode Island. These materials describe the proposals on which the Company would like you to vote and also give you information on these proposals so that you can make an informed decision. We are furnishing our proxy materials on or about November 9, 2016 to all stockholders of record entitled to vote at the annual meeting. What is included in these materials? These materials include: ● this proxy statement for the annual meeting; ● the Company’s annual report on Form 10-K for the fiscal year ended December 31, 2015, as filed with the SEC on March 18, 2016, and Amendment No.1 to the Annual Report on Form 10-K/A, as filed with the SEC on April 29, 2016; and ● the proxy card or the voter instruction form for the annual meeting. What is the proxy card? The proxy card enables you to appoint Philip Urso, our Interim Chief Executive Officer, Arthur Giftakis, our Chief Operating Officer, and Frederick Larcombe, our Chief Financial Officer, as your representative at the annual meeting. By completing and returning a proxy card, you are authorizing these individuals to vote your shares at the annual meeting in accordance with your instructions on the proxy card. This way, your shares will be voted whether or not you attend the annual meeting. What items will be voted on? You are being asked to vote on these specific proposals: ● the election of the four (4) persons named herein as nominees for directors of the Company, for a term expiring at the 2017 annual meeting of stockholders (or until successors are duly elected and qualified); ● the ratification of Marcum LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2016; ● the approval of the Company’s 2016 Non-Executive Equity Incentive Plan (the “2016 Plan”), including the reservation of 250,000 shares of common stock thereunder; and ● the authorization of an amendment to the Company’s2016 Equity Incentive Plan (the “EIP”) to increase the number of shares available for issuance thereunder to 1,435,000 from 682,000. We will also transact any other business that properly comes before the annual meeting. How does the Board of Directors recommend that I vote? Our Board of Directors unanimously recommends that you vote your shares: ● FOR the election of the four (4) persons named herein as nominees for directors of the Company, for a term expiring at the 2017 annual meeting of stockholders (or until successors are duly elected and qualified); ● FOR the ratification of Marcum LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2016; ● FOR the approval of the Company’s 2016 Non-Executive Equity Incentive Plan (the “2016 Plan”), including the reservation of 250,000 shares of common stock thereunder; ● FOR the authorization of an amendment to the Company’s2016 Equity Incentive Plan (the “EIP”) to increase the number of shares available for issuance thereunder to 1,435,000 from 682,000; and ● According to their judgment, on the transaction of such matters or other business as may properly come before the meeting or any adjournments thereof. Who can vote at the annual meeting of stockholders? As of November 3, 2016, there were 8,830,715 shares of common stock issued and outstanding, which constitute all of the outstanding capital stock of the Company. There were 39 common stockholders of record. Beneficial owners of our common stock hold their shares at brokerage firms and other financial institutions. Holders of common stock are entitled to one vote for each share of common stock held by them. Only stockholders of record at the close of business on November 3, 2016 are entitled to receive notice of, to attend, and to vote at the annual meeting. Each share is entitled to one vote. Information about the stockholdings of our directors and executive officers is contained in the section of this proxy statement entitled “Security Ownership of Certain Beneficial Owners and Management.” What is the difference between a stockholder of record and a beneficial owner of shares held in street name? Most of our stockholders hold their shares in an account at a brokerage firm, bank or other nominee holder, rather than holding share certificates in their own name. As summarized below, there are some distinctions between shares held of record and those owned beneficially in street name. Stockholder of Record If on November 3, 2016, your shares were registered directly in your name with our transfer agent, Equity Stock Transfer, you are considered a stockholder of record with respect to those shares, and the proxy materials were sent directly to you by the Company, including a proxy card. As the stockholder of record, you have the right to direct the voting of your shares by returning the proxy card to us. Whether or not you plan to attend the annual meeting, if you do not vote over the Internet, please complete, date, sign and return a proxy card to ensure that your vote is counted. Beneficial Owner of Shares Held in Street Name If on November 3, 2016, your shares were held in an account at a brokerage firm, bank, broker-dealer, or other nominee holder, then you are considered the beneficial owner of shares held in “street name,” and the proxy materials were forwarded to you by that organization. The organization holding your account is considered the stockholder of record for purposes of voting at the annual meeting. As the beneficial owner, you have the right to direct that organization on how to vote the shares held in your account. However, since you are not the stockholder of record, you may not vote these shares in person at the annual meeting unless you receive a valid proxy from the organization. If you are the beneficial owner of shares held in “street name,” you will receive a voter instruction form. How do I vote? Stockholders of Record. If you are a stockholder of record,you may vote by any of the following methods: ● Via the Internet. You may vote by proxy via the Internet by following the instructions provided. ● By Telephone.
